President.
A contract may be made by any signs, which shew an agreement of mind, though there be neither words nor writing: if there be understanding, it may be made between two men deaf and dumb.
There is a difference between carrying into effect an incomplete contract, and annulling a complete one. When a court of Chancery is called on for its aid, to carry into effect an incomplete contract, they will, before they give that aid which the complainant requires, compel him to do equity. If Armstrong had been over-reached, and the contract incomplete, perhaps a court of equity would not carry this contract into effect.
*262Here is a complete contract; and the question is not, whether it shall be carried into effect, for that has been done already; but whether it shall be annulled, and the parties brought back to where they were, before it was made. Did both parties understand it as a binding contract? Though Armstrong did not, and though M'Ghee knew that he did not; if he gave no signs to Armstrong, that he did not understand it as a binding contract; why did Armstrong trust him? And if he trusted him, why should he come here now, to save himself from the consequences of such gross folly? Is it for wanton and idle purposes, like this, that you and we sit here? It is one thing, whether M'Ghee has acted ungenerously, unneighbourly, and unhandfomely; and another thing, whether he has acted illegally, so as to raise no obligation, or vest no right. This contract, as far as signs and all the formal parts of a contract can go, is complete: and, if there be no fraud, I do not see how it can be annulled. If M‘Ghee gave Armstrong ground to believe, that he considered this contract, which to all appearance is a complete one, as a mere sham or jest, conveying no right; he must take it as he then gave signs that he understood it, and remain a mere trustee to Armstrong, and bound to deliver up the horse when required. In this case he never had any right: the horse continued to be the property of Armstrong: and so you will now say.
As to damages, it is proper to consider what the one party lost, and what the other gained.
The jury after sitting for the remaining part of the day, and the whole of the succeeding night, were sent for into court next day, and not having then agreed on a verdict, they were discharged by consent.
At next term this cause was tried again; and a verdict was found for the plaintiff for 8l. damages.